
	
		I
		112th CONGRESS
		1st Session
		H. R. 98
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Dreier (for
			 himself, Mr. Reyes,
			 Mr. Bilbray,
			 Mr. Calvert,
			 Mr. Gallegly,
			 Mr. Issa, Mr. McCaul, Mr. Gary
			 G. Miller of California, and Mrs.
			 Myrick) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary,
			 Homeland Security, and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to enforce
		  restrictions on employment in the United States of unauthorized aliens through
		  the use of improved Social Security cards and an Employment Eligibility
		  Database, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Immigration Enforcement and
			 Social Security Protection Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)This Act is an
			 appropriate response to the need to improve procedures to preclude unauthorized
			 employment of aliens and prevent the entry of terrorists into the United
			 States.
			(2)The economic
			 disparity between the United States and other countries is a prime factor in
			 the desire of foreign nationals to enter the United States illegally.
			(3)Federal law
			 prohibits the employment of such illegal immigrants in the United
			 States.
			(4)Nonetheless,
			 illegal immigrants routinely find employment within the United States.
			(5)Such employment of
			 illegal immigrants undermines our system of lawful immigration and has a
			 negative impact on job opportunities for American workers.
			(6)Employers in the
			 United States currently have difficulty establishing the veracity of the
			 identity documents of prospective employees in order to verify their work
			 eligibility.
			(7)Pilot programs
			 undertaken by the Federal Government demonstrate that a nationwide employment
			 verification system is feasible.
			(8)Social Security
			 cards are routinely required to be presented to employers by new
			 employees.
			(9)Social Security
			 cards remain vulnerable to counterfeiting and fraud.
			(10)Social Security
			 cards with improved defenses against fraudulent use would serve as the best
			 vehicle by which to determine employment eligibility.
			(11)The Social
			 Security card should not become a national identification card.
			3.Amendments to the
			 Social Security Act relating to
			 identification of individuals
			(a)Antifraud
			 Measures for Social Security CardsSection 205(c)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 405(c)(2)(G)) is amended—
				(1)by inserting
			 (i) after (G);
				(2)by striking
			 banknote paper and inserting durable plastic or similar
			 material; and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)Each Social Security card issued
				under this subparagraph shall include an encrypted machine-readable electronic
				identification strip which shall be unique to the individual to whom the card
				is issued. The Commissioner shall develop such electronic identification strip
				in consultation with the Secretary of Homeland Security, so as to enable
				employers to use such strip in accordance with section 274A(a)(1)(B) of the
				Immigration and Nationality Act (8
				U.S.C. 1324a(a)(1)(B)) to obtain access to the Employment Eligibility Database
				established by such Secretary pursuant to section 4 of such Act with respect to
				the individual to whom the card is issued.
						(iii)Each Social Security card issued
				under this subparagraph shall contain—
							(I)physical security features designed to
				prevent tampering, counterfeiting, or duplication of the card for fraudulent
				purposes; and
							(II)a disclaimer stating the following:
				This card shall not be used for the purpose of
				identification..
							(iv)The Commissioner shall provide for
				the issuance (or reissuance) to each individual who—
							(I)has been assigned a Social Security
				account number under subparagraph (B),
							(II)has attained the minimum age
				applicable, in the jurisdiction in which such individual engages in employment,
				for legally engaging in such employment, and
							(III)files application for such card
				under this clause in such form and manner as shall be prescribed by the
				Commissioner,
							a Social Security card which meets the preceding
				requirements of this subparagraph and which includes a recent digitized
				photograph of the individual to whom the card is issued.(v)The Commissioner
				shall maintain an ongoing effort to develop measures in relation to the Social
				Security card and the issuance thereof to preclude fraudulent use
				thereof.
						.
				(b)Sharing of
			 Information With the Secretary of Homeland SecuritySection
			 205(c)(2) of such Act is amended by adding at the end the following new
			 subparagraph:
				
					(I)Upon the issuance of a Social
				Security account number under subparagraph (B) to any individual or the
				issuance of a Social Security card under subparagraph (G) to any individual,
				the Commissioner of Social Security shall transmit to the Secretary of Homeland
				Security such information received by the Commissioner in the individual’s
				application for such number or such card as such Secretary determines necessary
				and appropriate for administration of the Illegal Immigration Enforcement and
				Social Security Protection Act of 2011. Such information shall be used solely
				for inclusion in the Employment Eligibility Database established pursuant to
				section 4 of such
				Act.
					.
			(c)Effective
			 DatesThe amendment made by subsection (a) shall apply with
			 respect to Social Security cards issued after 2 years after the date of the
			 enactment of this Act. The amendment made by subsection (b) shall apply with
			 respect to the issuance of Social Security account numbers and Social Security
			 cards after 2 years after the date of the enactment of this Act.
			4.Employment
			 Eligibility Database
			(a)In
			 GeneralThe Secretary of Homeland Security shall establish and
			 maintain an Employment Eligibility Database. The Database shall include data
			 comprised of the citizenship status of individuals and the work and residency
			 eligibility information (including expiration dates) with respect to
			 individuals who are not citizens or nationals of the United States but are
			 authorized to work in the United States. Such data shall include all such data
			 maintained by the Department of Homeland Security as of the date of the
			 establishment of such database and information obtained from the Commissioner
			 of Social Security pursuant to section 205(c)(2)(I) of the
			 Social Security Act. The Secretary
			 shall maintain ongoing consultations with the Commissioner to ensure efficient
			 and effective operation of the Database.
			(b)Incorporation of
			 Ongoing ProgramsTo the extent that the Secretary determines
			 appropriate in furthering the purposes of subsection (a), the Secretary may
			 incorporate the information, processes, and procedures employed in connection
			 with the Citizen Attestation Verification Pilot Program and the E-Verify
			 Program into the operation and maintenance of the Database under subsection
			 (a).
			(c)Confidentiality
				(1)In
			 generalNo officer or employee of the Department of Homeland
			 Security shall have access to any information contained in the Database for any
			 purpose other than—
					(A)the establishment
			 of a system of records necessary for the effective administration of this Act;
			 or
					(B)any other purpose
			 the Secretary of Homeland Security deems to be in the national security
			 interests of the United States.
					(2)RestrictionThe
			 Secretary shall restrict access to such information to officers and employees
			 of the United States whose duties or responsibilities require access for the
			 purposes described in paragraph (1).
				(3)Other
			 safeguardsThe Secretary shall provide such other safeguards as
			 the Secretary determines to be necessary or appropriate to protect the
			 confidentiality of information contained in the Database.
				(4)Criminal
			 penaltiesWhoever accesses or uses information in the Employment
			 Eligibility Database without authority to do so, or for an unauthorized
			 purpose, shall be fined under title 18, United States Code, imprisoned for a
			 term of not less than 5, and not more than 7, years, or both.
				(d)Deadline for
			 Meeting RequirementsThe Secretary shall complete the
			 establishment of the Database and provide for the efficient and effective
			 operation of the Database in accordance with this section not later than 2
			 years after the date of the enactment of this Act.
			5.Requirements
			 relating to individuals commencing work in the United States
			(a)Requirements for
			 Employers and EmployeesSection 274A(a)(1) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a(a)(1)) is amended to read as follows:
				
					(1)In
				general
						(A)Requirements for
				employeesNo individual may commence employment with an employer
				in the United States unless such individual has—
							(i)obtained a Social
				Security card issued by the Commissioner of Social Security meeting the
				requirements of section 205(c)(2)(G)(iii) of the Social Security Act; and
							(ii)displayed such
				card to the employer pursuant to the employer’s request for purposes of the
				verification required under subparagraph (B).
							(B)Requirements for
				employers
							(i)In
				generalNo employer may hire for employment an individual in the
				United States in any capacity unless such employer verifies under this
				subparagraph that such individual has in his or her possession a Social
				Security card issued to such individual pursuant to section 205(c)(2)(G) of the
				Social Security Act which bears a
				photograph of such individual and that such individual is authorized to work in
				the United States in such capacity. Such verification shall be made in
				accordance with procedures prescribed by the Secretary of Homeland Security for
				the purposes of ensuring against fraudulent use of the card and accurate and
				prompt verification of the authorization of such individual to work in the
				United States in such capacity.
							(ii)Verification
				proceduresSuch procedures shall include use of—
								(I)a phone
				verification system which shall be established by the Secretary; or
								(II)a card-reader
				verification system employing a device approved by the Secretary as capable of
				reading the electronic identification strip borne by the card so as to verify
				the identity of the card holder and the card holder’s authorization to work,
				and which is made available at minimal cost to the employer.
								(iii)Security and
				effectivenessThe Secretary shall ensure that the phone
				verification system described in subparagraph (I) of clause (ii) is as secure
				and effective as the card-reader verification system described in subparagraph
				(II) of such clause.
							(iv)Access to
				databaseThe Secretary shall ensure that, by means of such
				procedures, the employer will have such access to the Employment Eligibility
				Database established and operated by the Secretary pursuant to section 4 of the
				Illegal Immigration Enforcement and Social Security Protection Act of 2011 as
				to enable the employer to obtain information, relating to the citizenship,
				residency, and work eligibility of the individual seeking employment by the
				employer in any capacity, which is necessary to inform the employer as to
				whether the individual is authorized to work for the employer in the United
				States in such capacity.
							(v)DefenseAn
				employer who establishes that the employer complied in good faith with the
				requirements of this subparagraph shall not be liable for hiring an
				unauthorized alien, if—
								(I)such hiring
				occurred due to an error in the phone verification system, the card-reader
				verification system, or the Employment Eligibility Database which was unknown
				to the employer at the time of such hiring; and
								(II)the employer
				terminates that employment of the alien upon being informed of the
				error.
								.
			(b)Conforming
			 AmendmentsSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a)
			 is amended—
				(1)in subsection (a),
			 by striking paragraphs (3), (5), and (6) and redesignating paragraphs (4) and
			 (7) as paragraphs (3) and (4), respectively;
				(2)in subsection
			 (b)—
					(A)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
					(B)by amending the
			 matter preceding paragraph (2) to read as follows:
						
							(b)Employment
				Verification Forms
								(1)Employer
				attestation of complianceThe verification procedures prescribed
				under subsection (a)(1)(B) shall include an attestation, made under penalty of
				perjury and on a form designated or established by the Secretary of Homeland
				Security by regulation, that the employer has complied with such
				procedures.
								;
				and
					(C)by striking
			 paragraph (6);
					(3)by striking
			 subsection (d); and
				(4)by amending
			 subsection (h)(3) to read as follows:
					
						(3)DefinitionsFor
				purposed of this section:
							(A)The term
				authorized to work in the United States, when applied to an
				individual, means that the individual is not an unauthorized alien.
							(B)The term
				employer means—
								(i)any person or
				entity who hires an individual; or
								(ii)any individual
				earning self-employment income (as defined in section 211(b) of the
				Social Security Act (42 U.S.C.
				411(b))).
								(C)The term
				employee shall have the meaning given such term in section 210(j)
				of the Social Security Act (42 U.S.C.
				410(j)).
							(D)The term
				hire means to hire an individual, or to recruit or refer for a fee
				an individual, for employment in the United States.
							(E)The term
				unauthorized alien means, with respect to the employment of an
				alien at a particular time, that the alien is not at that time—
								(i)an
				alien lawfully admitted for permanent residence; or
								(ii)authorized to be
				so employed by this Act or by the Secretary of Homeland
				Security.
								.
				(c)Effective
			 DateThe amendments made by this section shall take effect 2
			 years after the date of the enactment of this Act and shall apply to employment
			 of any individual in any capacity commencing on or after such effective
			 date.
			6.Compliance
			(a)In
			 GeneralSection 274A(e) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(e)) is amended to read as follows:
				
					(e)Compliance
						(1)Civil
				penalty
							(A)In
				generalThe Secretary of Homeland Security may assess a penalty,
				payable to the Secretary, against any employer who—
								(i)hires an
				individual for employment in the United States in any capacity who is known by
				the employer not to be authorized to work in the United States in such
				capacity; or
								(ii)fails to comply
				with the procedures prescribed by the Secretary pursuant to this section in
				connection with the employment of any individual.
								(B)AmountSuch
				penalty shall not exceed $50,000 for each occurrence of a violation described
				in subparagraph (A) with respect to the individual, plus, in the event of the
				removal of such individual from the United States based on findings developed
				in connection with the assessment or collection of such penalty, the costs
				incurred by the Federal Government, cooperating State and local governments,
				and State and local law enforcement agencies, in connection with such
				removal.
							(2)Actions by
				SecretaryIf any person is assessed under paragraph (1) and fails
				to pay the assessment when due, or any person otherwise fails to meet any
				requirement of this section, the Secretary may bring a civil action in any
				district court of the United States within the jurisdiction of which such
				person’s assets are located or in which such person resides or is found for the
				recovery of the amount of the assessment or for appropriate equitable relief to
				redress the violation or enforce the provisions of this section, and process
				may be served in any other district. The district courts of the United States
				shall have jurisdiction over actions brought under this section by the
				Secretary without regard to the amount in controversy.
						(3)Criminal
				penaltyAny person who—
							(A)hires for
				employment any individual in the United States in any capacity who such person
				knows not to be authorized to work in the United States in such capacity;
				or
							(B)hires for
				employment any individual in the United States and fails to comply with the
				procedures prescribed by the Secretary pursuant to section 5(b) in connection
				with the hiring of such individual;
							shall upon
				conviction be fined in accordance with title 18, United States Code, or
				imprisoned for not more than 5 years, or
				both
						.
			(b)Conforming
			 AmendmentsSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a)
			 is amended—
				(1)in subsection
			 (g)(2), by striking hearing under subsection (e), and inserting
			 hearing,;
				(2)by striking
			 subsection (f); and
				(3)by redesignating
			 subsections (e), (g), and (h) as subsections (d), (e), and (f),
			 respectively.
				(c)Effective
			 DateThe amendments made by this section shall take effect 2
			 years after the date of the enactment of this Act and shall apply to employment
			 of any individual in any capacity commencing on or after such effective
			 date.
			7.Grants for
			 technologies to combat illegal border crossings
			(a)In
			 GeneralThe Secretary of Homeland Security is authorized to make
			 grants for the purpose of improving and developing new technologies to combat
			 illegal border crossings into the United States.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out subsection (a) $10,000,000 for each of fiscal years 2011 through
			 2013.
			8.Increase in
			 personnel ensuring compliance with prohibitions on unlawful employment of
			 aliensBeginning in fiscal
			 year 2011, the Secretary of Homeland Security shall, subject to the
			 availability of appropriations for such purpose, increase by not less than
			 10,000 the number of positions within the Department of Homeland Security for
			 full-time personnel charged with carrying out section 274A(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a(d)), as amended by section 6 of this Act, above the number of such
			 positions for which funds were made available for fiscal year 2010.
		9.Integration of
			 fingerprinting databasesThe
			 Secretary of Homeland Security and the Attorney General of the United States
			 shall jointly undertake to integrate the fingerprint database maintained by the
			 Department of Homeland Security with the fingerprint database maintained by the
			 Federal Bureau of Investigation. The integration of databases pursuant to this
			 section shall be completed not later than 2 years after the date of the
			 enactment of this Act.
		10.Authorizations
			 of appropriations
			(a)Department of
			 Homeland SecurityExcept as otherwise provided in this Act, there
			 are authorized to be appropriated to the Department of Homeland Security for
			 each fiscal year beginning on or after October 1, 2011, such sums as may be
			 necessary to carry out this Act and the amendments made by this Act, of which
			 not less than $100,000,000 shall be for the purpose of carrying out section
			 274A(d) of the Immigration and Nationality
			 Act (8 U.S.C. 1324a(d)), as amended by section 6 of this Act.
			(b)Social Security
			 AdministrationThere are authorized to be appropriated to the
			 Social Security Administration for each fiscal year beginning on or after
			 October 1, 2011, such sums as are necessary to carry out the amendments made by
			 section 3.
			11.Rules of
			 construction
			(a)In
			 GeneralNothing in this Act shall be construed—
				(1)to require the
			 presentation of a Social Security card for any purpose other than—
					(A)for the
			 administration and enforcement of the Social Security laws of the United
			 States; or
					(B)for the purpose of
			 implementing and enforcing this Act and the amendments made by this Act;
			 or
					(2)to require the
			 Social Security card to be carried by an individual.
				(b)No National
			 Identification CardIt is the policy of the United States that
			 the Social Security card shall not be used as a national identification
			 card.
			
